DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. Albassam on 9/23/2021.
The application has been amended as follows: 
  1. (previously Amended) An apparatus, comprising: at least one processor; and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform: operating functions of an access node of a cellular communication system; establishing a virtual terminal device in the access node; capturing, by the virtual terminal device, a broadcast vehicle-to-vehicle message transmitted by a vehicular terminal device; forwarding by the virtual terminal device, according to a forwarding rule, contents of the captured broadcast vehicle-to-vehicle message to an application server via a network of the cellular communication system; and establishing a protocol data unit (PDU) session with a user plane function of the cellular communication system, wherein the protocol data unit (PDU) session is 
2. (Cancelled)  
3. (Previously Presented) The apparatus of claim 1, wherein the virtual terminal device is configured to process different protocol messages than the access node.  
4. (Previously Presented) The apparatus of claim 1, wherein the virtual terminal device supports at least one of an IEEE 802.11p based protocol and a 3GPP PC5-based protocol.  
5. (Previously Presented) The apparatus of claim 1, wherein the virtual terminal device comprises a first protocol stack for capturing the broadcast vehicle-to-vehicle message and a second protocol stack for communicating with the application server.  
6. (Original) The apparatus of claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to remove at least one header of the captured broadcast vehicle-to-vehicle message, to determine a destination address for the contents of the captured broadcast vehicle-to-vehicle message from a forwarding database storing the forwarding rule, and to generate an internet protocol packet comprising the contents of the captured broadcast vehicle-to-vehicle message as a payload and further comprising an internet protocol header comprising the determined destination address.  
7. (Original) The apparatus of claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to establish a protocol data unit, PDU, session with a user plane function of 
8. (Original) The apparatus of claim 7, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to skip performing radio resource setup when establishing the PDU session but to indicate to the user plane function that the radio resource setup has been completed.  
9. (Original) The apparatus of claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to receive configuration data comprising at least said forwarding rule and to set up said capturing and forwarding according to the configuration data.  
10. (Original) The apparatus of claim 9, wherein the configuration data further specifies at least one limitation to broadcast vehicle-to-vehicle messages to be captured and Page 4 of 13forwarded, and wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to forward only broadcast vehicle-to-vehicle messages complying with the at least one limitation and to not forward a broadcast vehicle-to-vehicle message not complying with the at least one limitation.  
11. (Original) The apparatus of claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to receive payload data from the application server and to transmit the payload data in a vehicle-to-vehicle broadcast message.  
12. (Currently Amended) A system, comprising: at least one processor; and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform: generating, by a cellular communication system, a forwarding rule defining how to forward contents of captured broadcast vehicle-to-vehicle messages to an application server via a network of a-the cellular communication system; configuring a virtual terminal device to the application server by using the forwarding rule; and Page 5 of 13receiving, from the virtual terminal device in the access node, contents of a broadcast vehicle-to-vehicle message transmitted by a vehicular terminal device and captured by the virtual terminal device in the access node.  
13. (Previously Presented) A method, comprising: establishing a virtual terminal device in an access node of a cellular communication system; capturing, by the virtual terminal device in the access node of the cellular communication system, a broadcast vehicle-to-vehicle message transmitted by a vehicular terminal device; forwarding, by the virtual terminal device according to a forwarding rule, contents of the captured broadcast vehicle-to-vehicle message to an application server via a network of the cellular communication system; and establishing a protocol data unit (PDU) session with a user plane function of the cellular communication system, wherein the protocol data unit (PDU) session is dedicated for transporting captured broadcast vehicle-to-vehicle messages of vehicular terminal devices, and to forward the contents of the captured broadcast vehicle-to-vehicle message to the application server over the protocol data unit (PDU) session.  
14. (Currently Amended) A method carried out in a cellular communication system, the method comprising: Page 6 of 13generating, by the cellular communication system, a forwarding rule defining how to forward contents of captured broadcast vehicle-to-vehicle messages to an application server via a network of the cellular communication system; configuring a virtual terminal device in an access node of the cellular communication system to forward the contents of the captured broadcast vehicle-to-vehicle messages to the application server by using the forwarding rule; and receiving, from the virtual terminal device in the access node, contents of a broadcast vehicle-to-vehicle message transmitted by a vehicular terminal device and captured by the virtual terminal device in the access node.  
15. (Previously Presented) A computer program comprising a computer program code embodied on a non-transitory distribution medium readable by a computer that, when executed by the computer, configures the computer carry out a computer process comprising: establishing a virtual terminal device in an access node of a cellular communication system; capturing, by the virtual terminal device in the access node of the cellular communication system, a broadcast vehicle-to-vehicle message transmitted by a vehicular terminal device; Page 7 of 13forwarding by the virtual terminal device, according to a forwarding rule, contents of the captured broadcast vehicle-to-vehicle message to an application server via a network of the cellular communication system; and establishing a protocol data unit session with a user plane function of the cellular communication system, wherein the protocol data unit session is dedicated for transporting captured broadcast vehicle-to-vehicle messages of vehicular terminal devices, and to forward the contents of the captured broadcast vehicle-to-vehicle message to the application server over the protocol data unit session.  
16. (Currently Amended) A computer program comprising a computer program code embodied on a non-transitory distribution medium readable by a computer that, when executed by the computer, configures the computer carry out a computer process comprising: generating, by a cellular communication system, a forwarding rule defining how to forward contents of captured broadcast vehicle-to-vehicle messages to an application server via a network of the cellular communication system; configuring a virtual terminal device in an access node of the cellular communication system to forward the contents of the captured broadcast vehicle-to-vehicle messages to the application server by using the forwarding rule; and Page 8 of 13receiving, from the virtual terminal device in the access node, contents of a broadcast vehicle-to-vehicle message transmitted by a vehicular terminal device and captured by the virtual terminal device in the access node.  
17. (Cancelled).  
18. (Cancelled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416